NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 07a0593n.06
                            Filed: August 15, 2007

                                            No. 07-5012

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                         )
                                                  )
       Plaintiff-Appellee,                        )
                                                  )    ON APPEAL FROM THE UNITED
v.                                                )    STATES DISTRICT COURT FOR THE
                                                  )    WESTERN DISTRICT OF TENNESSEE
ALLEN LORENZO GREEN,                              )
                                                  )
       Defendant-Appellant.                       )



       Before: KENNEDY and COOK, Circuit Judges; and ALDRICH, District Judge.*


       PER CURIAM. This matter having come on for oral argument before the panel, and counsel

having conceded that recent decisions, Rita v. United States, 127 S. Ct. 2456 (2007), and United

States v. Wilms, __ F.3d __, No. 06-1896, 2007 WL 2077367 (6th Cir. July 23, 2007) (evaluating

Rita), dispense with the grounds presented by the Appellant for reversal, the court hereby affirms the

decision of the District Court.




       *
        The Honorable Ann Aldrich, United States District Judge for the Northern District of
Ohio, sitting by designation.